Exhibit 10.18

 

[g230771lqi001.gif]

 

[g230771lqi002.gif]

 

Oct 27, 2014

 

O.COM LAND LLC

CARTER LEE

6350 SOUTH 3000 EAST

SAL T LAKE CITY, UT

84121

 

OUR REF: 34355CB

 

Dear Sirs,

 

The purpose of this letter agreement is to set forth the terms and conditions of
the Interest Rate Product Transaction entered into between us on the trade date
referred to below. This letter constitutes a ‘Confirmation’ as referred to in
the Interest Rate Swap Agreement specified below.

 

1.               If you and we are parties to a Master Agreement or Interest
Rate and Currency Exchange Agreement that sets forth the general terms and
conditions applicable to Swap Transactions between us ( the ‘Agreement’), this
confirmation supplements, forms a part of, and is subject to, such Agreement. If
you and we are not yet parties to an Agreement, this Confirmation evidences a
complete binding agreement between you and us as to the terms of the Swap
Transaction to which this Confirmation relates. In addition, upon the execution
by you and us of an Interest Rate Swap Agreement ( the ‘Agreement’ ), in the
form published by the International Swaps and Derivatives Association, Inc. (
‘ISDA’ ), with such modifications as you and we shall in good faith agree, this
Confirmation will supplement, form a part of, and be subject to the Agreement.
All provisions contained or incorporated by reference in such Agreement upon its
execution shall govern this Confirmation except as expressly modified below. The
definitions and provisions contained in the 2006 ISDA Definitions, as published
by the International Swaps and Derivatives Association, Inc., are incorporated
into this Confirmation. In the event of any inconsistency between those
definitions and provisions and this Confirmation, this Confirmation will govern.
Both parties will make each payment specified in this Confirmation as being
payable by it by transfer of the relevant amount in freely transferable funds to
the account of the other party specified below. The obligations of the parties
under this Confirmation will be calculated and payable on the basis of Net
Payments. This agreement will be governed by and construed in accordance with
the laws of the State of New York (without reference to choice of law doctrine).
The Termination Currency will be US Dollars.

 

1

--------------------------------------------------------------------------------


 

2.               The terms of the particular Interest Rate Product Transaction
to which this confirmation relates are as follows:

 

Interest Rate Swap

 

Trade Entry Date

:

Oct 27, 2014

 

 

 

Effective Date

:

Sep 01, 2015, subject to no Adjustment

 

 

 

Termination Date

:

Oct 01, 2023, subject to no Adjustment

 

 

 

Notional Amount

:

USD 1,713,565.01

 

NOTIONAL BALANCES

 

From Date

 

To Date

 

Currency

 

Notional

 

Sep 01, 2015

 

Oct 01, 2015

 

USD

 

1,713,565.01

 

 

 

 

 

 

 

 

 

Oct 01, 2015

 

Nov 01, 2015

 

USD

 

4,393,157.68

 

 

 

 

 

 

 

 

 

Nov 01, 2015

 

Dec 01, 2015

 

USD

 

7,072,749.88

 

 

 

 

 

 

 

 

 

Dec 01, 2015

 

Jan 01, 2016

 

USD

 

9,618,788.29

 

 

 

 

 

 

 

 

 

Jan 01, 2016

 

Feb 01, 2016

 

USD

 

11,994,499.64

 

 

 

 

 

 

 

 

 

Feb 01, 2016

 

Mar 01, 2016

 

USD

 

13,980,955.11

 

 

 

 

 

 

 

 

 

Mar 01, 2016

 

Apr 01, 2016

 

USD

 

16,025,727.71

 

 

 

 

 

 

 

 

 

Apr 01, 2016

 

May 01, 2016

 

USD

 

16,820,400.89

 

 

 

 

 

 

 

 

 

May 01, 2016

 

Jun 01, 2016

 

USD

 

17,608,936.81

 

 

 

 

 

 

 

 

 

Jun 01, 2016

 

Jul 01, 2016

 

USD

 

18,533,388.27

 

 

 

 

 

 

 

 

 

Jul 01, 2016

 

Aug 01, 2016

 

USD

 

19,421,268.56

 

 

 

 

 

 

 

 

 

Aug 01, 2016

 

Sep 01, 2016

 

USD

 

20,187,645.86

 

 

 

 

 

 

 

 

 

Sep 01, 2016

 

Oct 01, 2016

 

USD

 

21,175,586.80

 

 

 

 

 

 

 

 

 

Oct 01, 2016

 

Nov 01, 2016

 

USD

 

21,507,200.00

 

 

 

 

 

 

 

 

 

Nov 01, 2016

 

Dec 01, 2016

 

USD

 

21,507,200.00

 

 

2

--------------------------------------------------------------------------------


 

Dec 01, 2016

 

Jan 01, 2017

 

USD

 

21,507,200.00

 

 

 

 

 

 

 

 

 

Jan 01, 2017

 

Feb 01, 2017

 

USD

 

21,507,200.00

 

 

 

 

 

 

 

 

 

Feb 01, 2017

 

Mar 01, 2017

 

USD

 

21,463,163.35

 

 

 

 

 

 

 

 

 

Mar 01, 2017

 

Apr 01, 2017

 

USD

 

21,419,126.70

 

 

 

 

 

 

 

 

 

Apr 01, 2017

 

May 01, 2017

 

USD

 

21,375,090.05

 

 

 

 

 

 

 

 

 

May 01, 2017

 

Jun 01, 2017

 

USD

 

21,331,053.40

 

 

 

 

 

 

 

 

 

Jun 01, 2017

 

Jul 01, 2017

 

USD

 

21,287,016.75

 

 

 

 

 

 

 

 

 

Jul 01, 2017

 

Aug 01, 2017

 

USD

 

21,242,980.10

 

 

 

 

 

 

 

 

 

Aug 01, 2017

 

Sep 01, 2017

 

USD

 

21,198,943.45

 

 

 

 

 

 

 

 

 

Sep 01, 2017

 

Oct 01, 2017

 

USD

 

21,154,906.80

 

 

 

 

 

 

 

 

 

Oct 01, 2017

 

Nov 01, 2017

 

USD

 

21,110,870.15

 

 

 

 

 

 

 

 

 

Nov 01, 2017

 

Dec 01, 2017

 

USD

 

21,066,833.50

 

 

 

 

 

 

 

 

 

Dec 01, 2017

 

Jan 01, 2018

 

USD

 

21,022,796.85

 

 

 

 

 

 

 

 

 

Jan 01, 2018

 

Feb 01, 2018

 

USD

 

20,978,760.20

 

 

 

 

 

 

 

 

 

Feb 01, 2018

 

Mar 01, 2018

 

USD

 

20,934,723.55

 

 

 

 

 

 

 

 

 

Mar 01, 2018

 

Apr 01, 2018

 

USD

 

20,890,686.90

 

 

 

 

 

 

 

 

 

Apr 01, 2018

 

May 01, 2018

 

USD

 

20,846,650.25

 

 

 

 

 

 

 

 

 

May 01, 2018

 

Jun 01, 2018

 

USD

 

20,802,613.60

 

 

 

 

 

 

 

 

 

Jun 01, 2018

 

Jul 01, 2018

 

USD

 

20,758,576.95

 

 

 

 

 

 

 

 

 

Jul 01, 2018

 

Aug 01, 2018

 

USD

 

20,714,540.30

 

 

 

 

 

 

 

 

 

Aug 01, 2018

 

Sep 01, 2018

 

USD

 

20,670,503.65

 

 

 

 

 

 

 

 

 

Sep 01, 2018

 

Oct 01, 2018

 

USD

 

20,626,467.00

 

 

 

 

 

 

 

 

 

Oct 01, 2018

 

Nov 01, 2018

 

USD

 

20,582,430.35

 

 

 

 

 

 

 

 

 

Nov 01, 2018

 

Dec 01, 2018

 

USD

 

20,538,393.70

 

 

 

 

 

 

 

 

 

Dec 01, 2018

 

Jan 01, 2019

 

USD

 

20,494,357.05

 

 

3

--------------------------------------------------------------------------------


 

Jan 01, 2019

 

Feb 01, 2019

 

USD

 

20,450,320.40

 

 

 

 

 

 

 

 

 

Feb 01, 2019

 

Mar 01, 2019

 

USD

 

20,406,283.75

 

 

 

 

 

 

 

 

 

Mar 01, 2019

 

Apr 01, 2019

 

USD

 

20,362,247.10

 

 

 

 

 

 

 

 

 

Apr 01, 2019

 

May 01, 2019

 

USD

 

20,318,210.45

 

 

 

 

 

 

 

 

 

May 01, 2019

 

Jun 01, 2019

 

USD

 

20,274,173.80

 

 

 

 

 

 

 

 

 

Jun 01, 2019

 

Jul 01, 2019

 

USD

 

20,230,137.15

 

 

 

 

 

 

 

 

 

Jul 01, 2019

 

Aug 01, 2019

 

USD

 

20,186,100.50

 

 

 

 

 

 

 

 

 

Aug 01, 2019

 

Sep 01, 2019

 

USD

 

20,142,063.85

 

 

 

 

 

 

 

 

 

Sep 01, 2019

 

Oct 01, 2019

 

USD

 

20,098,027.20

 

 

 

 

 

 

 

 

 

Oct 01, 2019

 

Nov 01, 2019

 

USD

 

20,053,990.55

 

 

 

 

 

 

 

 

 

Nov 01, 2019

 

Dec 01, 2019

 

USD

 

20,009,953.90

 

 

 

 

 

 

 

 

 

Dec 01, 2019

 

Jan 01, 2020

 

USD

 

19,965,917.25

 

 

 

 

 

 

 

 

 

Jan 01, 2020

 

Feb 01, 2020

 

USD

 

19,921,880.60

 

 

 

 

 

 

 

 

 

Feb 01, 2020

 

Mar 01, 2020

 

USD

 

19,877,843.95

 

 

 

 

 

 

 

 

 

Mar 01, 2020

 

Apr 01, 2020

 

USD

 

19,833,807.30

 

 

 

 

 

 

 

 

 

Apr 01, 2020

 

May 01, 2020

 

USD

 

19,789,770.65

 

 

 

 

 

 

 

 

 

May 01, 2020

 

Jun 01, 2020

 

USD

 

19,745,734.00

 

 

 

 

 

 

 

 

 

Jun 01, 2020

 

Jul 01, 2020

 

USD

 

19,701,697.35

 

 

 

 

 

 

 

 

 

Jul 01, 2020

 

Aug 01, 2020

 

USD

 

19,657,660.70

 

 

 

 

 

 

 

 

 

Aug 01, 2020

 

Sep 01, 2020

 

USD

 

19,613,624.05

 

 

 

 

 

 

 

 

 

Sep 01, 2020

 

Oct 01, 2020

 

USD

 

19,569,587.40

 

 

 

 

 

 

 

 

 

Oct 01, 2020

 

Nov 01, 2020

 

USD

 

19,525,550.75

 

 

 

 

 

 

 

 

 

Nov 01, 2020

 

Dec 01, 2020

 

USD

 

19,481,514.10

 

 

 

 

 

 

 

 

 

Dec 01, 2020

 

Jan 01, 2021

 

USD

 

19,437,477.45

 

 

 

 

 

 

 

 

 

Jan 01, 2021

 

Feb 01, 2021

 

USD

 

19,393,440.80

 

 

4

--------------------------------------------------------------------------------


 

Feb 01, 2021

 

Mar 01, 2021

 

USD

 

19,349,404.15

 

 

 

 

 

 

 

 

 

Mar 01, 2021

 

Apr 01, 2021

 

USD

 

19,305,367.50

 

 

 

 

 

 

 

 

 

Apr 01, 2021

 

May 01, 2021

 

USD

 

19,261,330.85

 

 

 

 

 

 

 

 

 

May 01, 2021

 

Jun 01, 2021

 

USD

 

19,217,294.20

 

 

 

 

 

 

 

 

 

Jun 01, 2021

 

Jul 01, 2021

 

USD

 

19,173,257.55

 

 

 

 

 

 

 

 

 

Jul 01, 2021

 

Aug 01, 2021

 

USD

 

19,129,220.90

 

 

 

 

 

 

 

 

 

Aug 01, 2021

 

Sep 01, 2021

 

USD

 

19,085,184.25

 

 

 

 

 

 

 

 

 

Sep 01, 2021

 

Oct 01, 2021

 

USD

 

19,041,147.60

 

 

 

 

 

 

 

 

 

Oct 01, 2021

 

Nov 01, 2021

 

USD

 

18,997,110.95

 

 

 

 

 

 

 

 

 

Nov 01, 2021

 

Dec 01, 2021

 

USD

 

18,953,074.30

 

 

 

 

 

 

 

 

 

Dec 01, 2021

 

Jan 01, 2022

 

USD

 

18,909,037.65

 

 

 

 

 

 

 

 

 

Jan 01, 2022

 

Feb 01, 2022

 

USD

 

18,865,001.00

 

 

 

 

 

 

 

 

 

Feb 01, 2022

 

Mar 01, 2022

 

USD

 

18,820,964.35

 

 

 

 

 

 

 

 

 

Mar 01, 2022

 

Apr 01, 2022

 

USD

 

18,776,927.70

 

 

 

 

 

 

 

 

 

Apr 01, 2022

 

May 01, 2022

 

USD

 

18,732,891.05

 

 

 

 

 

 

 

 

 

May 01, 2022

 

Jun 01, 2022

 

USD

 

18,688,854.40

 

 

 

 

 

 

 

 

 

Jun 01, 2022

 

Jul 01, 2022

 

USD

 

18,644,817.75

 

 

 

 

 

 

 

 

 

Jul 01, 2022

 

Aug 01, 2022

 

USD

 

18,600,781.10

 

 

 

 

 

 

 

 

 

Aug 01, 2022

 

Sep 01, 2022

 

USD

 

18,556,744.45

 

 

 

 

 

 

 

 

 

Sep 01, 2022

 

Oct 01, 2022

 

USD

 

18,512,707.80

 

 

 

 

 

 

 

 

 

Oct 01, 2022

 

Nov 01, 2022

 

USD

 

18,468,671.15

 

 

 

 

 

 

 

 

 

Nov 01, 2022

 

Dec 01, 2022

 

USD

 

18,424,634.50

 

 

 

 

 

 

 

 

 

Dec 01, 2022

 

Jan 01, 2023

 

USD

 

18,380,597.85

 

 

 

 

 

 

 

 

 

Jan 01, 2023

 

Feb 01, 2023

 

USD

 

18,336,561.20

 

 

 

 

 

 

 

 

 

Feb 01, 2023

 

Mar 01, 2023

 

USD

 

18,292,524.55

 

 

5

--------------------------------------------------------------------------------


 

Mar 01, 2023

 

Apr 01, 2023

 

USD

 

18,248,487.90

 

 

 

 

 

 

 

 

 

Apr 01, 2023

 

May 01, 2023

 

USD

 

18,204,451.25

 

 

 

 

 

 

 

 

 

May 01, 2023

 

Jun 01, 2023

 

USD

 

18,160,414.60

 

 

 

 

 

 

 

 

 

Jun 01, 2023

 

Jul 01, 2023

 

USD

 

18,116,377.95

 

 

 

 

 

 

 

 

 

Jul 01, 2023

 

Aug 01, 2023

 

USD

 

18,072,341.30

 

 

 

 

 

 

 

 

 

Aug 01, 2023

 

Sep 01, 2023

 

USD

 

18,028,304.65

 

 

 

 

 

 

 

 

 

Sep 01, 2023

 

Oct 01, 2023

 

USD

 

17,984,268.00

 

 

FLOATING AMOUNTS

 

Floating Rate Payer

:

COMPASS BANK

 

 

 

Period End Dates

:

Monthly on the 1st commencing Oct 01, 2015 and ending with the Termination Date
subject to no Adjustment

 

 

 

Floating Rate Payer Payment

:

Monthly on the 1st commencing Dates Oct 01, 2015 and ending with the Termination
Date subject to adjustment in accordance with the Modified Following Business
Day Convention

 

 

 

Floating Rate for Initial Calculation Period

:

To be determined.

 

 

 

Floating Rate Option

:

USD-LIBOR-BBA

 

 

 

Designated Maturity

:

1 month

 

 

 

Spread

:

None

 

 

 

Floating Rate Day Count Fraction

:

ACTUAL /360

 

 

 

Reset Dates

:

The first day of each Calculation Period

 

 

 

Compounding

:

Inapplicable

 

6

--------------------------------------------------------------------------------


 

FIXED AMOUNTS

 

Fixed Rate Payer

:

O.COM LAND LLC

 

 

 

Period End Dates

:

Monthly on the 1st commencing Oct 01, 2015 and ending with the Termination Date
subject to no Adjustment

 

 

 

Fixed Rate Payer Payment

:

Monthly on the 1st commencing Dates Oct 01, 2015 and ending with the Termination
Date subject to adjustment in accordance with the Modified Following Business
Day Convention

 

 

 

Fixed Rate

:

2.580000 % per annum

 

 

 

Fixed Rate Day Count Fraction

:

ACTUAL /360

 

 

 

Calculation Agent

:

COMPASS BANK

 

 

 

Business Days for Fixings in USD

:

New York & London Bank Holidays

 

 

 

Business Days for Payments in USD

:

New York Banking

 

3.               Relationship Between Parties. Each party will be deemed to
represent to the other party on the date on which it enters into a Transaction
that (absent a written agreement between the parties that expressly imposes
affirmative obligations to the contrary for that Transaction):

 

(a)                  Non-Reliance. It is acting for its own account, and it has
made its own independent decisions to enter into that Transaction and as to
whether that Transaction is appropriate or proper for it based upon its own
judgment and upon advice from such advisers as it has deemed necessary. It is
not relying on any communication (written or oral) of the other party as
investment advice or as a recommendation to enter into that Transaction: it
being understood that information and explanations related to the terms and
conditions of a Transaction shall not be considered investment advice or a
recommendation to enter into that Transaction. No communication (written or
oral) received from the other party shall be deemed to be an assurance or
guarantee as to the expected results of that Transaction.

 

7

--------------------------------------------------------------------------------


 

(b)                  Assessment and Understanding. It is capable of assessing
the merits of and understanding (on its own behalf or through independent
professional advice), and understands and accepts, the terms, conditions and
risks of that Transaction. It is also capable of assuming, and assumes, the
risks of that Transaction.

 

(c)                   Status of Parties. The other party is not acting as a
fiduciary for or an adviser to it in respect of that Transaction.

 

4.               Please confirm that the foregoing correctly sets forth the
terms and conditions of our agreement with respect to the Transaction by signing
and returning this Confirmation to Compass Bank (see fax and mail instructions
in Section 5 below), within ten (10) business days. Your failure to return an
executed copy of this Confirmation, or to otherwise formally acknowledge
agreement with its terms, within such period shall not affect the validity or
enforceability of the Transaction as against you. Failure to return an executed
copy of this Confirmation will be deemed to be an agreement to all terms and
conditions contained in this Confirmation.

 

5.                       Payment Information:

 

Mail:

COMPASS BANK

Attn: TX-HO-HT-WBS

MIDDLE OFFICE CIB OPERATIONS

PO BOX 4444

HOUSTON, TX

77210-9830

 

Wire Instructions:

 

Compass Bank      ABA#      062001186      AC# 07790126253

 

Contact information for payments:

 

Phone: +1-877-559-3780

Fax: +1-205-297-2329

Email: CapitalMarkets.us@bbva.com

 

8

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this confirmation enclosed for that purpose
and returning it to us.

 

O.COM LAND LLC

 

COMPASS BANK

 

 

 

/s/ Carter Lee

 

/s/ Joel Herrera

Authorized Signature

 

Authorized Signature

 

 

 

Manager

 

Joel Herrera / Vice President

 

 

 

Printed Name / Title

 

Printed Name / Title

 

9

--------------------------------------------------------------------------------